Citation Nr: 0032805	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, 
status post thyroidectomy, claimed as due to exposure to 
ionizing radiation.  

2.  Entitlement to the assignment of a compensable rating for 
a right knee strain.  

3.  Entitlement to the assignment a compensable rating for a 
left knee strain.  


REPRESENTATION

Appellant represented by:	N. C., Esq., private attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1981.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
zero percent ratings for the veteran's right knee strain and 
left knee strain, effective from July 15, 1996.  The veteran 
appeals for the assignment of compensable ratings.  By that 
same rating decision, service connection was denied for 
thyroid cancer, status post thyroidectomy, claimed as due to 
exposure to ionizing radiation.  

In a July 1998 decision, the Board denied entitlement to 
increased (compensable) evaluations for the service-connected 
right knee strain and left knee strain and service connection 
was also denied for thyroid cancer, status post 
thyroidectomy, claimed as due to exposure to ionizing 
radiation.  The veteran appealed these decisions to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  In an April 2000 Memorandum 
Decision, the Court vacated the Board's July 1998 decision 
with respect to the increased evaluation claims for right 
knee strain and left knee strain and the claim for service 
connection for thyroid cancer.  These claims were accordingly 
remanded to the Board for further evidentiary development, 
readjudication, and disposition in accordance with the terms 
of Court's memorandum decision.  

The Board notes that it has recharacterized the increased 
rating issues on appeal in order to comply with the Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court held that where the issue involves an appeal which has 
been developed from the initial rating assigned following a 
grant of service connection, it must be considered whether 
separate, or "staged" ratings may be assigned for separate 
periods of time.  The Court specifically found that framing 
the issue as "entitlement to an increased rating" did not 
sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating. Id.  The appellant's pleadings 
indicate that she is aware that her appeal involves the RO's 
assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect her 
disagreement with the initial disability evaluation assigned 
to her service-connected knee disabilities. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


REMAND

Having reviewed the record, the Board has determined that 
additional evidentiary development is warranted with regard 
to the instant claims, in order to comply with the terms of 
the Court's April 2000 memorandum decision.  

Service connection for thyroid cancer

With regard to the claim for service connection for thyroid 
cancer, status post thyroidectomy, claimed as due to exposure 
to ionizing radiation, the Court indicated that a remand is 
necessary for two reasons.  First, the Court noted that as 
the appellant had established that she developed a radiogenic 
disease, and a dose estimate showed that she was exposed to 
radiation during service, the RO was required to refer the 
case to VA's Under Secretary for Benefits to provide an 
opinion either that it was "at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service," or that there was "no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service."  38 C.F.R. § 3.311(b)(iii), (c)(I), (c)(ii); 
Hilkert v. West, 12 Vet. App. 145, 148 (1999) (en banc).  

Although the RO referred the claim for such an opinion, the 
Under Secretary for Benefits responded that there was a 99 
percent credibility that there was no reasonable possibility 
that it is as likely as not that the veteran's thyroid cancer 
is related to ionizing radiation.  The Under Secretary 
concluded that it was unlikely that the veteran's thyroid 
cancer could be attributed to exposure to ionizing radiation 
in service.  It was the Court's view that this response did 
not comport with the requirements set forth in 38 C.F.R. 
§ 3.311(c)(i) and (ii) and that a remand was accordingly 
required so that the Board could ensure that the procedural 
requirements of § 3.311 were satisfied.  On remand, 
therefore, the RO will have the opportunity to refer this 
claim to VA's Under Secretary of Benefits for a second time, 
in order to obtain an opinion which is in compliance with 
38 C.F.R. § 3.311 (2000).  

Secondly, citing 38 U.S.C.A. § 5107 and Caluza v. Brown, 7 
Vet.App. 498 (1995), the Court found that the claim for 
service connection for thyroid cancer was not well grounded 
because the appellant had not submitted competent medical 
evidence of an etiological relationship between her thyroid 
cancer and service.  The Court noted that the appellant had 
stated that three physicians had informed her that exposure 
to ionizing radiation could have definitely contributed to a 
thyroid condition.  In light of VA's failure to advise the 
appellant to obtain an opinion from any of those doctors, the 
Court concluded that a remand was necessary in order to 
comply with the duty to notify as specified in 38 U.S.C.A. 
§ 5103 and the holding in Robinette v. Brown, 8 Vet.App. 69 
(1995).   

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes contain no "well-grounded claim" 
requirement and instead provide that VA must assist in the 
development of claims unless "no reasonable possibility" 
exists that such assistance would aid in substantiating the 
claim.  See the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  

The revised statutes also contain expanded notice provisions, 
which require that VA must notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to VA, that is 
necessary to substantiate the claim.  As part of that notice, 
VA shall indicate which portion of the information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant.  See The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103).  The Board finds that these 
revisions are applicable to the instant claim as they are 
more favorable than the prior statutory provisions.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Although the well grounded claim requirement has been 
eliminated, a grant of service connection requires that the 
appellant show that she has a disability due to a disease or 
injury incurred in or aggravated by service.  38 C.F.R. 
§ 3.303 (2000).  On remand, the appellant and her 
representative will be informed of the need to submit 
competent medical evidence, to include medical opinions, 
which indicate that her thyroid cancer is related to in-
service exposure to ionizing radiation.  The appellant has 
indicated that three physicians at Wright-Patterson Air Force 
Base told her that exposure to ionizing radiation could have 
definitely contributed to her thyroid condition, and she will 
be afforded an additional period of time to obtain opinions 
from these physicians or any other physician for submission 
in conjunction with her claim.  

The record also indicates that in statements on appeal, the 
veteran requested a copy of her AF Form 1527, "History of 
Occupational Exposure to Ionizing Radiation," so that she 
could obtain an opinion from another specialist.  There is no 
indication from the record that she has been provided with a 
copy of the AF Form 1527, and on remand, she will be provided 
with a copy of this form so as to aid in any attempt to 
obtain such an opinion.  In addition, the RO will have the 
opportunity to comply with the development and notice 
provisions of the revised statutes and to conduct any 
additional development which is deemed necessary with regard 
to the claim for service connection for thyroid cancer, 
status post thyroidectomy, claimed as due to exposure to 
ionizing radiation.  


Higher initial ratings for right knee strain and left knee 
strain

With regard to the claims for higher initial evaluations for 
right knee strain and left knee strain, the Court indicated 
that the veteran should be afforded an examination in order 
to determine whether she is entitled to an increased 
disability rating based on functional loss due to pain, in 
light of 38 C.F.R. § 4.40, 4.45 (2000), and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As noted by the Court, the pertinent regulations and case law 
provide that higher evaluations may be warranted on the basis 
of functional loss.  Disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2000).  See also DeLuca, supra.  

In addition, is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and it is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000).

On remand, the veteran will be afforded an orthopedic 
examination for the purpose of determining the degree of 
functional loss which may be attributed to her service-
connected right and left knee disabilities, and consideration 
will be given as to whether any such functional loss would 
provide the basis for the assignment of compensable ratings 
for her knee disorders.  

As noted in the Introduction, the Court has held that where 
the issue involves an appeal which has been developed from 
the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
must be considered.  Fenderson, supra.  On remand, the RO 
will have the opportunity to consider whether staged ratings 
are warranted by the evidence and the veteran will be 
informed of the possibility for the assignment of staged 
ratings during the appeals period.


Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should again refer the 
appellant's claim for service connection 
for thyroid cancer to VA's Under 
Secretary of Benefits, for the purpose of 
obtaining an opinion which complies with 
the provisions of 38 C.F.R. 
§ 3.311(a),(b), and (c) (2000).  These 
regulations provide that the Under 
Secretary of Benefits should consider the 
claim with reference to the factors 
specified in § 3.311(e), and should 
specifically indicate whether the 
evidence supports the conclusion that it 
is as least as likely as not that the 
veteran's radiogenic disease resulted 
from exposure to radiation in service 
(§ 3.311(a)); or whether there is no 
reasonable possibility that the 
radiogenic disease resulted from 
radiation exposure in-service 
(§ 3.311(b)).  The RO should be notified 
of either such finding in writing with 
discussion of the rationale for the 
conclusion reached.  If the Under 
Secretary for Benefits is unable to 
conclude whether it is at least as likely 
as not, or that there is no reasonable 
possibility, the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall refer the matter to an outside 
consultant in accordance with § 3.311(d).  
38 C.F.R. § 3.311(c) (2000).  The RO must 
ensure that any opinion obtained from the 
Under Secretary of Benefits complies, to 
the letter, with the specific 
requirements and provisions of § 3.311.  

2.  The RO should furnish the veteran 
with a copy of her AF Form 1527, 
"History of Occupational Exposure to 
Ionizing Radiation."  The RO should 
notify the veteran and her representative 
that she should submit medical evidence 
of a relationship between thyroid cancer 
and her in-service exposure to ionizing 
radiation.  The RO should advise the 
veteran to obtain such medical opinions 
from any or all of the three physicians 
to whom she has referred in statements on 
appeal or any other physician, and she 
should be afforded an additional period 
of time within which to obtain and submit 
such evidence.  

3.  Upon completion of the foregoing, the 
RO should conduct any additional 
development which is deemed necessary for 
a making a determination as to whether 
service connection is warranted for 
thyroid cancer, status post 
thyroidectomy, claimed as due to ionizing 
radiation.  

4.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of determining the degree of 
impairment associated with her service-
connected right and left knee 
disabilities.  All indicated tests and 
studies should be conducted, including x-
rays, and objective findings should be 
noted in detail.  

The examiner should indicate the range of 
motion with regard to each knee, and any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  With regard to each 
knee, all functional limitations are to 
be identified, to include the inability 
to perform the normal working movements 
of the body with normal excursion, 
strength, speed, coordination or 
endurance.  The examiner should indicate 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of 
disuse, or loss of strength as a result 
of the knee disabilities. 38 C.F.R. § 
4.45 (2000).

If the veteran's knee disabilities are 
characterized by pain, the examiner 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare- ups, and if 
feasible, this should be expressed in 
terms of degrees of additional loss of 
motion.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), functional restrictions, and 
the effect of each knee disability upon 
the veteran's daily activities. 

In addition, the examiner should identify 
the degree of lateral instability or 
recurrent subluxation with regard to each 
knee, whether slight, moderate, or 
severe, with discussion and consideration 
of the objective findings with regard to 
the ligaments of each knee.  Diagnostic 
Code 5257, 38 C.F.R. § 4.71(a) (2000).  

The claims folder and a copy of this 
Remand should be provided to the 
examiner.  If the examiner is unable to 
provide the requested information or 
opinions, the reasons therefor should be 
discussed.  A complete rationale for all 
opinions expressed must be provided.

5.  In connection with the above-cited 
development, the RO is advised to comply 
with notification requirements regarding 
the duty to report and the failure to 
report for examination.  Specifically, 
the veteran should be notified of the 
provisions of 38 C.F.R. § 3.655 with 
respect to examination reporting 
requirements for original claims and for 
claims involving increased compensation.  
VA has a duty to fully inform the veteran 
of the consequences of the failure to 
undergo the scheduled examination.  
Notification of this regulation is hereby 
given.  

6.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed.  If any development 
remains incomplete, appropriate 
corrective measures should be taken.  If 
any report does not contain all of the 
requested findings/opinions, it should be 
returned for completion.  

7.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review claims on appeal, to include 
consideration of the potential for staged 
ratings for the service-connected right 
knee and left knee strain.  Fenderson, 
supra.  The veteran and her 
representative should be provided with a 
Supplemental Statement of the Case and an 
appropriate amount of time within which 
to respond thereto.  The RO should ensure 
compliance with all notice and 
development requirements as specified in 
the Veterans Claims Assistance Act of 
2000.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct additional 
evidentiary development and to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


